                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:17-CR-00276-RJC-DSC
USA                                        )
                                           )
   v.                                      )               ORDER
                                           )
QUADARIUS THOMAS (5)                       )
                                           )

        THIS MATTER is before the Court upon motion of the defendant to amend

his presentence report (PSR). (Doc. No. 225).

        The defendant claims that the Court granted his lawyer’s request that his

substance abuse problem be included in his presentence report. Although counsel

did object to the absence of such information in the report, (Doc. No. 172 at 21), the

Court did not order any amendment, (Doc. No. 228: Sent. Hr’g Tr. at 3). Instead,

the Court called to the attention of the Bureau of Prisons the defendant’s history of

substance abuse and recommended that he be allowed to participate in any

available substance abuse treatment program and if eligible, receive benefits of 18

U.S.C. § 3621(e)(2). (Id. at 11; Doc. No. 209: Judgment at 2). Accordingly, the Court

finds that amendment of the presentence report is not necessary to afford the

defendant the relief he requests, that is, that the BOP be notified of his substance

abuse problem so that he can be considered for the Residential Drug Abuse

Program.

        IT IS, THEREFORE, ORDERED that the defendant’s motion is MOOT.
       The Clerk is directed to certify copies of this order to the defendant, along

with a copy of the Judgment, (Doc. No. 209); counsel for the defendant; to the

United States Attorney; the United States Marshals Service; and the United States

Probation Office.

 Signed: September 4, 2019




                                           2
